Judgment, Supreme Court, New York County (Richard Lowe, III, J.), entered May 16, 1995, which, in a proceeding pursuant to *420CPLR article 78 challenging respondents’ determination that petitioner is not entitled to a position on a special eligible list for promotion to the position of Captain in the New York City Fire Department, denied the application and dismissed the petition, unanimously affirmed, without costs.
We agree with IAS Court that respondents’ formula for applying petitioner’s score on the make-up examination to determine his rank in the original test pool was not without rational basis. We also find that petitioner received proper notice of the scoring system used. Concur—Ellerin, J. P., Rubin, Nardelli, Tom and Mazzarelli, JJ.